                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

MELISSA E. SHAW,                             )         CASE NO. 1:19CV1389
                                             )
                       Plaintiff,            )         JUDGE CHRISTOPHER A. BOYKO
                                             )
               vs.                           )
                                             )
ANDREW SAUL, Commissioner of                 )         ORDER
Social Security,                             )
                                             )
                       Defendant.            )

CHRISTOPHER A. BOYKO, J:

       On June 17, 2019, Defendant filed a notice of removal in this Court of Plaintiff’s

Complaint filed in the Cleveland Municipal Court. (Doc. 1). The Court referred this matter to

Magistrate Judge George J. Limbert pursuant to Local Rule 72.2. On November 22, 2019, the

Magistrate Judge recommended the Court grant Defendant’s Motion to Dismiss under Rule

12(b)(6) and dismiss Plaintiff’s Complaint in its entirety without prejudice. (Doc. 9). Plaintiff

has not filed an objection.

       Federal Rule of Civil Procedure 72 provides that objections to a report and

recommendation must be filed within fourteen days after service. FED. R. CIV. P. 72(b). Plaintiff

has failed to timely file any such objections. Therefore, the Court must assume that Plaintiff is


                                                 -1-
satisfied with the Magistrate Judge’s recommendation. Any further review by this Court would

be duplicative and an inefficient use of the Court’s limited resources. Thomas v. Arn, 728 F.2d

813 (6th Cir. 1984), aff’d 474 U.S. 140 (1985); Howard v. Sec’y of Health & Human Serv., 932

F.2d 505 (6th Cir. 1991); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       Therefore, Magistrate Judge Limbert’s Report and Recommendation is ADOPTED,

Defendant’s Motion to Dismiss (Doc. 4) is GRANTED and Plaintiff’s Complaint is

DISMISSED without prejudice.

       IT IS SO ORDERED.


                                     s/ Christopher A. Boyko
                                     CHRISTOPHER A. BOYKO
                                     United States District Judge

Dated: December 20, 2019




                                               -2-
